                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DEPARTMENT OF LABOR,
Eugene Scalia, Secretary of Labor                                          PLAINTIFF

V.                           CASE NO. 4:19-CV-84-BD

EJ’S CLEANING SERVICES, INC. and
EDWIN JOHNSON, Individually                                             DEFENDENTS


                                     JUDGMENT

      Consistent with the Order that was entered on this day, judgment is hereby entered

in favor of the Department of Labor and jointly against Defendants E.J.’s Cleaning

Services, Inc. and Edwin Johnson in the amount of $17,487.00. It is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, with prejudice.

      DATED this 19th day of March, 2020.


                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE
